Citation Nr: 1410214	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-02 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond February 12, 2009 for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to February 1999.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2010 decision of the VA Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for Montgomery GI Bill benefits.

Review of the Veterans Benefits Management System paperless claims processing system reveals no documents pertinent to the issue on appeal.  The Board additionally notes that the Veteran does not currently have a Virtual VA electronic claims file.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 12, 1994 to February 11, 1999. 

2.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on February 12, 2009. 

3.  The Veteran had no further active duty service after her discharge in March 1997 and did not serve for four years in the Selected Reserve.

4.  The Veteran's current request for Chapter 30 education benefits was received on July 12, 2010, more than one year after the expiration of her 10-year period of eligibility, and she did not submit a timely request to extend the period of eligibility.


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond February 12, 2009.  38 U.S.C.A. §§ 3011, 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1033, 21.7042, 21.7050, 21.7051 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The facts in this case are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for education benefits.  Id.; see also Mason v. Principi, 16 Vet. App. 129 (2002).  No notice is required under the duty to notify when a benefit cannot be awarded based on undisputed facts.  38 C.F.R. §§ 21.1031(b)(1).  Nevertheless, in October 2010, the RO provided the Veteran with notice explaining the requirements for extension of the delimiting date for Montgomery GI Bill education benefits, which information and evidence that she was expected to provide to VA, and which information and evidence that VA would seek to provide.  The Board finds that there is no further action necessary to comply with VCAA provisions.

Relevant Laws and Regulations

An individual may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he/she first entered on active duty as a member of the armed forces after June 30, 1985.  The individual also must demonstrate that he/she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years, unless discharged or released for a qualifying reason.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(2)-(5).

The general rule with regard to educational assistance benefits under Chapter 30 is that the period within which an individual may use such benefits expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after the last discharge or release from active duty, (3) the individual was prevented from pursuing the chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his/her own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f)-(g), 21.7051(a), 21.7135(s) (2013).

Eligibility for basic educational assistance under Chapter 30 based on a combination of service on active duty and service in the Selected Reserve is known as the "2x4" program.  The individual must, after June 30, 1985, serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(3).  After completion of active duty service, the individual must serve at least four continuous years of service in the Selected Reserve.  An individual whose release from active duty service occurs after December 17, 1989, must begin this service in the Selected Reserve within one year from the date of his or her release from active duty.  During this period of service in the Selected Reserve the individual must satisfactorily participate in training as prescribed by the Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(4).  The individual must, after completion of all service described above, be discharged from service with an honorable discharge, placed on the retired list, or transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service.  In the alternative, the individual may continue on active duty or in the Selected Reserve.  38 U.S.C.A. § 3012(a)(3); 38 C.F.R. § 21.7042(b)(5).

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

VA may extend, for good cause, a time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension only when the following conditions are met: (1) when a claimant requests an extension after expiration of a time limit, he/she must take the required action concurrently with or before the filing of that request; and (2) the claimant must show good cause as to why he/she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e).

Analysis

The evidence of record clearly establishes that the Veteran served on active duty from July 12, 1994 to February 11, 1999.  She had Navy Reserve obligation service until June 26, 2002, but there is no evidence of record of any additional active duty service after February 11, 1999.  This period of service qualifies the Veteran for eligibility for Montgomery GI Bill education benefits under the provisions of Chapter 30.  The Veteran first submitted a claim for education benefits in August 1999.  The evidence of record shows that she was enrolled in an education program for the period from August 1999 to December 1999.

The Veteran submitted a new claim for education benefits in July 2010.  In July 2010, the RO notified the Veteran that her Montgomery GI Bill eligibility period had ended on February 12, 2009.  The Veteran submitted a notice of disagreement in September 2010, stating that she had not been able to utilize Montgomery GI Bill benefits previously because she was a single mother raising a young child and that she believed that the 10 year delimiting period was to begin in July 2002, on the date that her Reserve obligation ended.

The RO interpreted this correspondence as a request to extend the Montgomery GI Bill eligibility period and requested further information from the Veteran.  The Veteran submitted correspondence stating that she had left the military due to becoming pregnant and that the responsibilities that accompanied single motherhood had previously prevented her from being able to attend school.  The RO again denied the claim in January and August 2011, on the basis that the Veteran had not shown that she had any later period of active duty, a mental or physical disability which prevented school attendance, or a period of captivity by a foreign power.

On the basis of the facts presented above, the Board finds no basis which would warrant granting an extension of the delimiting date for education benefits beyond February 12, 2009.

The Veteran's DD Form 214 clearly indicates that she was discharged from active duty on February 11, 1999, and the Veteran does not contest this fact.  The Veteran does not contend, nor is there evidence to indicate, that she had any active duty service after February 1999.  

The Veteran has stated that she believed that her eligibility for education benefits would run for 10 years from the date of her discharge from Reserve obligation, which ended in June 2002.  The Board is sympathetic to the Veteran's position; however, to the extent that she was misinformed at the time of her separation from active duty, the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The date of discharge from Reserve service may only serve as the basis for the determination of a delimiting date following at least four continuous years of service in the Selected Reserve after at least two years of active duty service.  38 C.F.R. § 21.7042(b).  The Veteran has not submitted evidence or contended that she served for four years in the Selected Reserve following her initial period of active duty service.  Thus, an extension is not warranted under 38 C.F.R. § 21.7050(a)(iii).

Therefore, applying the ten year from discharge delimiting date rule, a delimiting date of February 12, 2009 is appropriate in this case.  See 38 C.F.R. § 21.7050(a).  In order for the Veteran to receive Montgomery GI Bill education benefits, an extension of her delimiting date would be necessary.  For the reasons that follow, the Board finds that the Veteran's extension request was not timely, and that she has not shown good cause for her untimely request.  Thus, an extension is not warranted. 

VA must receive a claim for an extended period of eligibility within one year from the date on which a veteran's original period of eligibility ended or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him/her from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  In the absence of a showing of disability which prevented educational attendance, February 12, 2010 is the latest date that a timely extension could have been received.  The Veteran did not submit the current claim for educational benefits until July 2010.

The Veteran's statements in support of her claim indicate that she had not been able to pursue education prior to July 2010 because her child needed her as a caregiver.  Unfortunately, VA regulations do allow for the care of a family member, regardless of practical necessity, to be the basis for an extension of Montgomery GI Bill eligibility.  See 38 C.F.R. § 21.7051(a).  Furthermore, although the Veteran has stated that she misunderstood the law concerning periods of educational eligibility, neither this nor the Veteran's obligations as a caretaker to her child constitute good cause for the extension of the time limit to file a claim for extension pursuant to 38 C.F.R. § 21.1033(e).  The Veteran has not provided any further explanation indicating why good cause may exist for why she was unable to timely file her claim.

Even if the Veteran had timely filed a claim for extension of the 10-year period, none of the allowed exceptions to the rule have been demonstrated.  See 38 U.S.C.A. § 3031; 38 C.F.R. §§ 21.7050, 21.7051(a).  The Veteran's character of discharge has not at any time prevented her from establishing eligibility for educational assistance, she was never a prisoner of war, she has not asserted or been shown to have any disability which prevented her from pursuing education, and the quarter or semester system was not a factor in the passing of her delimiting date.

In sum, the Board has found above that the Veteran did not submit the current claim for Montgomery GI Bill benefits within the original eligibility period, file a timely extension request, or provide good cause for her failure to timely file an extension request.  The Board concludes that an extension of the Veteran's delimiting date for Montgomery GI Bill education benefits beyond February 12, 2009 is not warranted.  
The Board points out that the facts in this case are not in dispute.  Absent any evidence that one of the delimiting period exceptions discussed above applies, there is no legal basis to grant an extension of the delimiting date and the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board understands and appreciates the Veteran's desire to continue her education and acknowledges the effort required to do that and raise a family.  However, the Board has no legal authority to deviate from the law as written. 


ORDER

An extension of the delimiting date beyond February 12, 2009 for education benefits under the provisions of Chapter 30, Title 38, United States Code, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


